DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,290,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,290,143 encompassed all the claims limitations of claims 1-22 of the instant invention.
Regarding claim 1, claims 1 and 11 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 1 of the instant invention.
Regarding claim 2, claim 2 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 2 of the instant invention.
Regarding claim 3, claim 3 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 3 of the instant invention.
Regarding claim 4, claim 4 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 4 of the instant invention.
Regarding claim 5, claim 5 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 5 of the instant invention.
Regarding claim 6, claim 6 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 6 of the instant invention.
Regarding claim 7, claim 7 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 7 of the instant invention.
Regarding claim 8, claim 8 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 8 of the instant invention.
Regarding claim 9, claim 9 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 9 of the instant invention.
Regarding claim 10, claim 10 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 10 of the instant invention.
Regarding claim 11, claim 11 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 11 of the instant invention.
Regarding claim 12, claim 12 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 12 of the instant invention.
Regarding claim 13, claim 13 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 13 of the instant invention.
Regarding 14, claim 14 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 14 of the instant invention.
Regarding claim 15, claims 1, 11, and 15 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 15 of the instant invention.
Regarding claim 16, claims 1 and 13 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 16 of the instant invention.
Regarding claim 17, claims 1 and 13-14 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 17 of the instant invention.
Regarding claim 18, claims 1 and 12 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 18 of the instant invention.
Regarding claims 19 and 21-22, claims 1, 6-8, and 15 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claims 19 and 21-22 of the instant invention.
Regarding claim 20, claims 1-5 and 15-16 of U.S. Patent No. 11,290,143 encompassed all the claim limitation of claim 20 of the instant invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US Pat No. 5,796,578).
As per claim 15, Jones disclosed a case (fig. 1) for a mobile device, comprising an enclosure, wherein the enclosure comprising a bottom portion (see fig. 1, 106) for cradling the mobile device therein; a top cover (see fig. 1, 104); and an electrically-conductive hinge connecting the bottom portion to the top cover to both selectively open and close the enclosure and provide a low-impedance electrical path between bottom portion and the top cover of the case (see abstract, col. 2/ln. 61-col. 3/ln. 65).
As per claim 18,  Jones disclosed the top cover has orthogonal sidewalls (see fig. 1. 104) extending downward that overlap orthogonal sidewalls of the bottom portion to reduce a radiation leakage path.

Allowable Subject Matter
Claims 1-14 and 21-22 allowed.
Claims 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

September 27, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643